In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-13-00420-CR


                DAVID DWAYNE KEELIN AKA DEWAYNE KEELIN
          AKA DAVIS DWAYNE KEELIN AKA DWAYNE KEELIN, APPELLANT

                                                V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 100th District Court
                                      Hall County, Texas
                    Trial Court No. 3610, Honorable Stuart Messer, Presiding

                                        August 13, 2014

                               MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant, David Dwayne Keelin, appeals the trial court’s judgment adjudicating

him guilty of and sentencing him to fifty years’ imprisonment for the first-degree felony

offense of possession of, with intent to deliver, a controlled substance, namely

methamphetamine, in an amount of four grams or more but less than 200 grams.1 On

appeal, he challenges the trial court’s decision to adjudicate him guilty of said offense


      1
          See TEX. HEALTH & SAFETY CODE ANN. § 481.112(d) (West 2010).
on the basis that the evidence was insufficient to support the trial court’s findings that he

violated the terms and conditions of his deferred adjudication community supervision.

We will affirm.


                              Factual and Procedural History


       In September 2012, appellant pleaded guilty to charges of possession of, with

intent to deliver, a controlled substance in an amount of four grams or more but less

than 200 grams. In exchange for his plea of guilty, appellant was placed on deferred

adjudication community supervision for a period of six years.            As a part of his

community supervision, appellant was subject to a number of terms and conditions, one

of which was Condition No. 2 that appellant avoid injurious or vicious conduct and totally

abstain from the purchase, use, or consumption of any narcotics or controlled

substances. Appellant also agreed to abide by Condition No. 10, which required that

appellant complete 400 community service hours in accordance with an established

schedule, and Condition No. 13, which required him to notify his community supervision

officer by the next business day if appellant was terminated from employment.


       The State moved to proceed to adjudication on July 31, 2013, alleging that

appellant had violated Condition Nos. 2, 10, and 13. Appellant pleaded not true to

those allegations, and a hearing was held on the State’s motion in November 2013, at

which the State presented evidence of these violations and at the end of which the trial

court found true the allegations that appellant had intentionally or knowingly consumed

cocaine in June 2013 in violation of Condition No. 2 and that appellant had failed to

notify his community supervision officer by the end of the next business day that he had


                                              2
been terminated from his job in violation of Condition No. 13. The trial court found not

true the State’s allegation regarding appellant’s failure to complete the requisite number

of hours of community supervision per the arranged schedule. After finding true two of

the State’s three allegations, the trial court adjudicated appellant guilty of the original

charged offense of possession of a controlled substance and moved on to hear

punishment evidence. At the end of the punishment hearing, the trial court imposed a

punishment of fifty years’ incarceration.


       Appellant timely appealed the trial court’s judgment.        On appeal, appellant

contends that the trial court abused its discretion by adjudicating him guilty of the

charged offense because the evidence was legally insufficient to show that appellant (1)

intentionally or knowingly consumed cocaine on or about June 29, 2013, and (2) failed

to notify his community supervision officer by the end of the next business day that he

had been terminated from his employment. We will overrule his contentions and affirm

the trial court’s judgment.


                         Applicable Law and Standard of Review


       Given the unique nature of a revocation hearing and the trial court’s broad

discretion in the proceedings, the general standards for reviewing sufficiency of the

evidence do not apply. Pierce v. State, 113 S.W.3d 431, 436 (Tex. App.—Texarkana

2003, pet. ref’d). Instead, we review the trial court’s decision regarding community

supervision revocation for an abuse of discretion and examine the evidence in a light

most favorable to the trial court’s order. See Garrett v. State, 619 S.W.2d 172, 174

(Tex. Crim. App. [Panel Op.] 1981). In determining questions regarding sufficiency of


                                             3
the evidence in community supervision revocation cases, the burden of proof is by a

preponderance of the evidence. Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim.

App. 2006) (citing Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984) (en

banc)). A preponderance of the evidence exists when the greater weight of the credible

evidence creates a reasonable belief that the defendant has violated a condition of his

or her supervision. See id. at 764; Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim.

App. 1974). The trial judge is the trier of fact and the arbiter of the credibility of the

testimony during a hearing on a motion to adjudicate. See Garrett, 619 S.W.2d at 174.

Proof of a violation of a single term and condition of community supervision is sufficient

to support a trial court’s decision to adjudicate. See Sanchez v. State, 603 S.W.2d 869,

871 (Tex. Crim. App. [Panel Op.] 1980); Antwine v. State, 268 S.W.3d 634, 636 (Tex.

App.—Eastland 2008, pet. ref’d).


                                        Analysis


      Marc Latimer, appellant’s community supervision officer, testified at trial that he

and appellant reviewed the terms and conditions of appellant’s community supervision

shortly after appellant’s original guilty plea to the charges.     Latimer testified that

appellant admitted having used cocaine in June 2013. Over appellant’s objection, the

State introduced a form—signed by both appellant and Latimer—in which appellant

admitted having used cocaine. Indeed, the record contains such a form, dated July 2,

2013, in which appellant admitted having used cocaine on or about June 29, 2013, the

cocaine “not [having been] prescribed by a physician for a legitimate medical reason.”

The form is signed by Latimer as witness and by appellant as probationer with the

admonition and understanding “that an admission to the use of illicit substances and/or

                                            4
alcohol, or the detection of illicit substances and/or alcohol through testing, may result in

sanctions or other actions being taken, including the revocation of my probation.”


       Appellant contends that such evidence is insufficient in that it represents only an

uncorroborated extrajudicial confession that is insufficient to establish guilt beyond a

reasonable doubt in the absence of independent evidence of the corpus delicti. See

Hacker v. State, 389 S.W.3d 860, 865 (Tex. Crim. App. 2013). However, the Texas

Court of Criminal Appeals has directly addressed and rejected the contention appellant

has raised, distinguishing the corpus delicti doctrine’s operation when different burdens

of proof apply. See id. at 865–66. “[I]n the probation-revocation context, controlled by

the lesser, ‘preponderance of the evidence’ burden of proof, an uncorroborated

extrajudicial confession may be sufficient to support revocation.” Id. at 866 (citing Bush

v. State, 506 S.W.2d 603, 605 (Tex. Crim. App. 1974), and Smith v. State, 160 Tex.

Crim. 438, 272 S.W.2d 104, 105–06 (1954)).


       Under that authority, appellant’s in-person admission to Latimer and his signed

admission to having used cocaine days earlier may be sufficient evidence upon which

the trial court could have adjudicated appellant guilty and revoked his community

supervision. See id. And here, unlike the confession examined in Hacker in which

Hacker made a statement that did “not admit to conduct that violate[d] probation but

from which one might possibly infer that such conduct took place,” appellant fully,

unequivocally, and “voluntarily admit[ted]” to having used cocaine during a time which

he was subject to Condition No. 3, leaving no inferences to be drawn. See id. Because

appellant’s statement fully admits to conduct forming the alleged violation of the terms

and conditions of his supervision and because such evidence is clear and

                                              5
uncontroverted, we conclude that evidence of appellant’s admission that he ingested

cocaine is sufficient to establish a reasonable belief that appellant violated at least one

of the terms and conditions of his deferred adjudication community supervision. See id.;

see also Rickels, 202 S.W.3d at 764. Because sufficient evidence of a single violation

supports the revocation of community supervision, we need not determine if the other

violation found by the trial court was supported by sufficient evidence. See Sanchez,
603 S.W.2d at 871. We overrule appellant’s points of error.


                                       Conclusion


       Having overruled appellant’s points of error on appeal, we affirm the trial court’s

judgment. See TEX. R. APP. P. 43.2(a).




                                          Mackey K. Hancock
                                              Justice


Do not publish.




                                            6